FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  


Specification
The abstract is acceptable.
The revised title of the invention is approved.
The amendments made to the specification on pages 2-3 of the response are objected to:  The spacing of the lines of the specification does not comply with Rule 52.   New papers with lines that are 1 1/2 or double spaced are required  (see 37 CFR 1.52(b)(2)).

Claim Rejections - 35 USC § 112
Withdrawn in view of the amendments and remarks filed 22 DEC 2021.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hensen et al. (US 3751015) in view of Mattingly, Jr. (US 2007/0147169 A1).
Hensen et al. discloses a mixing element for an extruder screw having a width extending in an x-direction of an x-y-z coordinate system, a length extending in a y-direction, and a depth extending in a z-direction, comprising: a base 3’ defining a passage extending along an axis in the y-direction for receiving the extruder screw, 
projections 5, 6, and/or 6a extending radially outward from the base and defining flow channels therebetween (Figures 1-3), the width and the depth of each channel varying along the length of the channel due to the projections being of different height and the curved outer surfaces of adjacent projections - col. 5, lines 21-35; the depth of each channel varying continuously along the length due to the rounded tips 14 of the projections; each channel having a geometric center in the y-direction (the location where the rounded outer surfaces of adjacent pins is the smallest distance), the depth of each channel decreasing from an inlet to the geometric center and increasing from 
contracting-diverging channels - Figs. 1-3; the mixing element encircling the axis, the 
depth of each channel being determined between a radially outer surface 14 of the 
projection and a surface of the base 3’ having a hyperbolic shape in the y-z 
plane; each channel having a contraction ratio in the z-direction of greater than about 1:1 to about 4:1 - Figures 1-3; for use on a single screw extruder - col. 4, lines 65-68; the mixing element being rotatable with the extruder screw (Fig. 1).

Hensen et al. does not disclose the base defining a passage extending along an axis in the y-direction for receiving the extruder screw.  Mattingly, Jr. discloses a mixing element 110 for an extruder (Figure 6) including a base 112 defining a passage 116 therethrough extending along an axis in the y-direction for receiving the extruder screw shaft.  

It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the mixing element of Hensen et al. to have a passage therein as taught by Mattingly, Jr. for the purpose of enabling one or more of the mixing elements to be readily attached and removed from the extruder shaft for replacement, substitution, cleaning, and maintenance purposes ¶ [0055].
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    234
    366
    media_image1.png
    Greyscale


[AltContent: textbox (MIXING ELEMENT BASE)][AltContent: textbox (POLYMER FLOW
CHANNEL BETWEEN THE PROJECTIONS)][AltContent: textbox (ARBITRARY
Y-AXIS)]



Since the projections extend outward from the base at different heights, the depth (into the paper) on the right left side of the channel is higher than the depth on the left side of the channel, thus the depth of the flow channel varies along the length of the flow channel since the depth on each side of the channel is at different heights.  Since the projections have rounded distal ends (Figure 3 - col. 7, lines 36-42), the depth of the flow channel continuously varies as one progresses along the length of the flow channel since the depth on each side of the channel is at different heights (when measured from the curved tips to the mixing element base).
Moreover, as seen above, the width the flow channel varies continuously along its length due to the curved outer surfaces of the projections.  The entry point of the channel represents a maximum width which then decreases in width until reaching a midpoint of each projection, wherein the width of the flow channel is at a minimum.  
Note col. 5, lines 21+ reproduced below describe an arbitrary arrangement of the projections/pins (thus the projections can be disposed along arbitrary axes in any desired arrangement) and that the projections “provide free flow gaps for the thermoplastic melt, the gaps being different heights and widths.”


    PNG
    media_image2.png
    380
    588
    media_image2.png
    Greyscale

Moreover, col. 6, lines 42-46 describe individual melt streams which can flow in many directions with respect to the axis of the screw, including along the screw axis (e.g., a y-axis) and orthogonal to said axis (e.g., an x-axis).



Allowable Subject Matter
Claims 19-27 stand allowed over the prior art.

Conclusion
Applicant's arguments filed 22 DEC 2021 have been fully considered but they are not persuasive.  
Applicant places much emphasis on the so-called y-direction, however, such direction can be arbitrarily chosen when compared to a prior art reference.  Nevertheless, Hensen et al. teaches polymer flow streams that are able to flow in many directions along the base of the screw and with respect to the axis of the screw, including along the screw axis (e.g., an axis designated as a y-axis) and orthogonal to said axis (e.g., an axis designated as an x-axis).  The recited depth and width characteristics of the polymer flow channels are met by Hensen et al. as seen in the annotated Figure of Hensen et al. above with the accompanying explanatory text.  Applicant further states that adjacent pins do not define a channel [in the y-direction] for polymer flow.  This is directly contradicted by col. 6, lines 42+ of Hensen et al. which teaches polymer flow through the flow gaps between adjacent projections/pins in various directions including axial flow:
Due to the large number of long and short pins provided, the thermoplastic melt is subdivided into individual melt streams which flow in directions which are partly axially parallel, partly diagonal, partly orthogonal and partly radial with reference to the screw axis.  Simultaneously, individual melt streams are conducted around the individual pins or additionally directed over the ends of the short pins.  In the flow of the melt through the remaining free interspaces or flow gaps between adjacent pins, differently spaced from pin 

Accordingly, it is not seen how the broad pending claims drawn to the single base mixing element define over the prior art applied above.  However, the double base mixing element embodiment of claims 19+ defines over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





14 March 2022